Case 3:20-cv-00865-BAS-AHG Document 53-2 Filed 08/10/20 PageID.2995 Page 1 of 7




  1 Charles S. LiMandri (SBN: 110841)           Harmeet K. Dhillon (SBN:207873)
    Paul M. Jonna (SBN: 265389)                 Mark P. Meuser (SBN: 231335)
  2 Jeffrey M. Trissell (SBN: 292480)           Gregory R. Michael (SBN: 306814)
    LIMANDRI & JONNA LLP                        DHILLON LAW GROUP INC.
  3
    P.O. Box 9120                               177 Post Street, Suite 700
  4 Rancho Santa Fe, CA 92067                   San Francisco, CA 94108
    Telephone: (858) 759-9930                   Telephone: 415-433-1700
  5 Facsimile: (858) 759-9938                   Facsimile: 415-520-6593
  6 cslimandri@limandri.com                     harmeet@dhillonlaw.com
    pjonna@limandri.com                         mmeuser@dhillonlaw.com
  7 jtrissell@limandri.com                      gmichael@dhillonlaw.com
  8
    Thomas Brejcha, pro hac vice*               Attorneys for Plaintiffs
  9 Peter Breen, pro hac vice*
 10 THOMAS MORE SOCIETY
    309 W. Washington St., Ste. 1250
 11 Chicago, IL 60606
    Telephone: (312) 782-1680
 12
    tbrejcha@thomasmoresociety.org
 13 pbreen@thomasmoresociety.org
    *Application forthcoming
 14
  15 Attorneys for Plaintiffs
  16                     UNITED STATES DISTRICT COURT
  17
                      SOUTHERN DISTRICT OF CALIFORNIA
  18
 19 SOUTH BAY UNITED PENTECOSTAL                  Case No. 3:20-cv-865-BAS
    CHURCH, a California non-profit
 20
    corporation; and BISHOP ARTHUR                Second Supplemental
 21 HODGES III, an individual,                    Declaration of Bishop Arthur
                                                  Hodges III in Support of
 22               Plaintiffs,                     Plaintiffs’ Renewed Motion for a
 23         v.                                    Temporary Restraining Order /
                                                  Preliminary Injunction
 24 GAVIN NEWSOM, in his official capacity
 25 as the Governor of California, et al.,        Judge: Hon. Cynthia Bashant
 26               Defendants.
 27
 28

                                2D SUPP. BISHOP HODGES DECL.
Case 3:20-cv-00865-BAS-AHG Document 53-2 Filed 08/10/20 PageID.2996 Page 2 of 7




   1        I, Bishop Arthur Hodges III, declare and state as follows:
  2         1.    I am a plaintiff in this action. I am a resident of San Diego County,
   3 California. I serve as Senior Pastor of South Bay United Pentecostal Church, also a
  4 plaintiff. I also serve as Superintendent for the SoCal District of the United
   5 Pentecostal Church International.
  6         2.    I submit this second supplemental declaration with respect to Plaintiffs’
   7 renewed motion for a temporary restraining order / preliminary injunction. This
  8 declaration is meant to supplement my prior declarations dated May 11 and July 9,
  9 2020, and the Verified Second Amended Complaint. As a result, I largely do not
 10 repeat the matters discussed in those declarations. I have personal knowledge of the
  11 matters set forth below, and could and would testify competently to them if called
 12 upon to do so.
  13        3.    To ban singing in Pentecostal worship services has the effect of banning
 14 those worship services outright. Based on our reading of Sacred Scripture, singing is
  15 at the heart of our worship services, and comprises 25-50% of our typical Pentecostal
  16 worship gathering experience at Church.
  17        4.    The earliest reference to singing in the Bible is in Exodus, the second of
 18 the Bible’s sixty-six books, as the children of Israel exuberantly praised God in song
  19 upon His delivering them miraculously from Pharaoh and Egypt’s pursuing armies.
 20               o Exodus 15:1: “Then sang Moses and the children of Israel this song
 21                  unto the Lord, and spake, saying, I will sing unto the Lord, for he
 22                  hath triumphed gloriously: the horse and his rider hath he thrown
 23                  into the sea.”
 24               o Exodus 15:2: “The Lord is my strength and song, and he is become
 25                  my salvation...”
 26 ///
 27 ///
 28 ///
                                                1
                                 2D SUPP. BISHOP HODGES DECL.
Case 3:20-cv-00865-BAS-AHG Document 53-2 Filed 08/10/20 PageID.2997 Page 3 of 7




   1        5.     Ever since, singing has become fairly synonymous with praising God,
   2 both in scripture and practice among the people of God.
   3               o Psalms 104:33: “I will sing unto the Lord as long as I live: I will sing
   4                  praise to my God while I have my being.”
   5               o Judges 5:3: “Hear, O ye kings; give ear, O ye princes; I, even I, will
   6                  sing unto the Lord; I will sing praise to the Lord God of Israel.”
   7        6.     Forty-four verses in the Bible link singing and praise to God, and we are
   8 told to sing praises to the Lord. For example: Psalms 47:6: “Sing praises to God, sing
   9 praises: sing praises unto our King, sing praises.”
 10         7.     We are told by the Bible to sing praises to the Lord. Psalms 68:32: “Sing
  11 unto God, ye kingdoms of the earth; O sing praises unto the Lord; Selah.”
 12         8.     Throughout scripture, and even into the last book of the Bible with a
  13 scene in Heaven, singing remains integral to praising God. Revelation 15:3 (a scene in
 14 Heaven): “And they sing the song of Moses the servant of God, and the song of the
  15 Lamb, saying, Great and marvellous are thy works, Lord God Almighty; just and true
  16 are thy ways, thou King of saints.”
  17        9.     Singing is an integral component of praise to God because Sacred
 18 Scripture tells us that God dwells in the praises of His people. Psalms 22:3 “But thou
  19 art holy, O thou that inhabitest the praises of Israel.”
 20         10.    In a Pentecostal Church worship service, everyone is instructed and
 21 expected to sing praise to God, just as everyone is instructed and expected to pray to
 22 God. In our worship services, praying, singing, and praising God is not for spectators,
 23 it is for participants. Our Music & Praise teams are instructed to lead the
 24 Congregation in Singing, Praise, Worship.
 25         11.    Singing praise together brings a disparate group of individuals together
 26 into “one mind and one accord” (Acts 2:1) as a cohesive unit called a congregation as
 27 opposed to just a crowd listening a concert.
 28 ///
                                                  2
                                  2D SUPP. BISHOP HODGES DECL.
Case 3:20-cv-00865-BAS-AHG Document 53-2 Filed 08/10/20 PageID.2998 Page 4 of 7




   1        12.   Singing, in the various forms of the word, appears 232 times in the Bible.
  2 For example: Psalms 33:3: “Sing unto him a new song; play skilfully with a loud
   3 noise.”
  4         13.   One entire book of the Bible is devoted to poetic songs: the book of
   5 Psalms, and there are 150 of them. The last chapter gives us instructions on what to
   6 do with the previous 149. Note that we are to praise God through song and
   7 instruments in the sanctuary. The last verse of Psalm 150, and / or the entire book of
  8 Psalms, reminds us that praising God with song is expected of everyone!
   9              o Psalms 150:1–6: “Praise ye the Lord. Praise God in his sanctuary:
 10                  praise him in the firmament of his power. Praise him for his mighty
  11                 acts: praise him according to his excellent greatness. Praise him with
 12                  the sound of the trumpet: praise him with the psaltery and harp.
  13                 Praise him with the timbrel and dance: praise him with stringed
 14                  instruments and organs. Praise him upon the loud cymbals: praise
  15                 him upon the high sounding cymbals. Let every thing that hath
  16                 breath praise the Lord. Praise ye the Lord.”
  17        14.   The Apostle Paul affirms this imperative in the New Testament, that we
 18 are to sing praise to God together at Church: Hebrews 2:12 “Saying, I will declare thy
  19 name unto my brethren, in the midst of the church will I sing praise unto thee.”
 20         15.   He further affirms that everyone is to participate: Ephesians 5:19:
 21 “Speaking to yourselves in psalms and hymns and spiritual songs, singing and making
 22 melody in your heart to the Lord.”
 23         16.   And that songs are used to teach and reinforce Truth: Colossians 3:16:
 24 “Let the word of Christ dwell in you richly in all wisdom; teaching and admonishing
 25 one another in psalms and hymns and spiritual songs, singing with grace in your
 26 hearts to the Lord.”
 27 ///
 28 ///
                                                3
                                 2D SUPP. BISHOP HODGES DECL.
Case 3:20-cv-00865-BAS-AHG Document 53-2 Filed 08/10/20 PageID.2999 Page 5 of 7




   1       17.    Even Jesus led His disciples in singing:
  2               o Matthew 26:30: “And when they had sung an hymn, they went out
   3                 into the mount of Olives.”
  4               o Luke 19:37-40: “And when he was come nigh, even now at the
   5                 descent of the mount of Olives, the whole multitude of the disciples
  6                  began to rejoice and praise God with a loud voice for all the mighty
   7                 works that they had seen; Saying, Blessed be the King that cometh in
  8                  the name of the Lord: peace in heaven, and glory in the highest. And
  9                  some of the Pharisees from among the multitude said unto him,
 10                  Master, rebuke thy disciples. And he answered and said unto them, I
  11                 tell you that, if these should hold their peace, the stones would
 12                  immediately cry out.”
  13       18.    Other verses in the Bible make clear that praising the Lord is an
 14 imperative:
  15              o Ephesians 5:18-20: “And be not drunk with wine, wherein is excess;
  16                 but be filled with the Spirit; Speaking to yourselves in psalms and
  17                 hymns and spiritual songs, singing and making melody in your heart
 18                  to the Lord; Giving thanks always for all things unto God and the
  19                 Father in the name of our Lord Jesus Christ.”
 20               o Psalms 40:3: To the chief Musician, A Psalm of David: “And he hath
 21                  put a new song in my mouth, even praise unto our God: many shall
 22                  see it, and fear, and shall trust in the Lord.”
 23               o Psalms 96:1: “O sing unto the Lord a new song: sing unto the Lord,
 24                  all the earth.”
 25               o Psalms 144:9: “I will sing a new song unto thee, O God: upon a
 26                  psaltery and an instrument of ten strings will I sing praises unto thee.
 27               o Psalms 149:1: “Praise ye the Lord. sing unto the Lord a new song,
 28                  and his praise in the congregation of saints.
                                                 4
                                 2D SUPP. BISHOP HODGES DECL.
Case 3:20-cv-00865-BAS-AHG Document 53-2 Filed 08/10/20 PageID.3000 Page 6 of 7




   1        19.   There is delivering power in praising God in song: Acts 16:25 (Paul and
  2 Silas are in bonds in prison): “And at midnight Paul and Silas prayed, and sang
   3 praises unto God: and the prisoners heard them. And suddenly there was a great
  4 earthquake, so that the foundations of the prison were shaken: and immediately all
   5 the doors were opened, and everyone’s bands were loosed.”
  6         20.   Even in Heaven, there is singing in praise to God: Revelation 5:9: “And
   7 they sung a new song, saying, Thou art worthy to take the book, and to open the seals
  8 thereof: for thou wast slain, and hast redeemed us to God by thy blood out of every
  9 kindred, and tongue, and people, and nation”
 10         21.   Singing transcends language. I have been to numerous continents and
  11 countries of the world, only to discover believers singing some of the same songs, but
 12 in their own languages. I ministered in Turkey on Saturday, August 8 (via Zoom) in
  13 two different services to two different language groups, Turkish and Farsi. They both
 14 sang songs in their own language that I could sing along with in English because it was
  15 the same song. The same happens in my own multi-national congregation, with
  16 African immigrants and others.
  17              o Revelation 14:3: “And they sung as it were a new song before the
 18                  throne, and before the four beasts, and the elders: and no man could
  19                 learn that song but the hundred and forty and four thousand, which
 20                  were redeemed from the earth.”
 21         22.   Our primary Pentecostal Hymnal, “Sing Unto The Lord,” published in
 22 1978, is one of many song books. It contains 401 songs, hymns, and spiritual songs.
 23 On the cover page it has this inscription, which is repeated on the last page of this
 24 important song book: Psalms 30:4: “Sing unto the LORD, O ye saints of his, and give
 25 thanks at the remembrance of his holiness.”
 26 ///
 27 ///
 28 ///
                                                5
                                 2D SUPP. BISHOP HODGES DECL.
Case 3:20-cv-00865-BAS-AHG Document 53-2 Filed 08/10/20 PageID.3001 Page 7 of 7




   1        23.   And it says, “We give thanks to the Lord Jesus Christ and do gratefully
  2 dedicate these messages in song to His Glory.” This is an acknowledgment of the
   3 importance and necessity to praising our Lord and Saviour in song.
  4         I declare until penalty of perjury under the laws of the United States and the
   5 State of California that the foregoing is true and correct. Executed on August 10,
  6 2020.
   7
  8
                                                   Bishop Arthur Hodges III
  9
 10
  11
 12
  13
 14
  15
  16
  17
 18
  19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                               6
                                2D SUPP. BISHOP HODGES DECL.
